Citation Nr: 1445267	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to May 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied service connection for a low back disability and hypertension.  In October 2010, the Veteran testified before the Board at the RO.  In February 2011, the Board remanded both issues on appeal for further development.  A February 2012 RO rating decision granted service connection for a low back disability, and that issue is no longer on appeal.  In March 2014, the Board remanded the remaining issue on appeal for further development.  The record reflects substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension did not have its onset during active service or within one year thereafter, and it is not causally related to active service.

2.  Hypertension was not caused or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant of the evidence needed to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An April 2008 letter notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The letter predated the initial adjudication by the RO in June 2008.  Then, February2011  and May 2011 letters notified him of the criteria for establishing service connection on presumptive and secondary bases.  The claim was readjudicated in February 2012.  Thus, any timing or notice deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in April 2010 to determine the nature and etiology of hypertension.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the report of that examination was incomplete, the Board requested another examination, which was provided in March 2011.  As the report of that examination was incomplete, the Board requested an addendum, which was provided in April 2014.  The Board finds that the two examination reports and the addendum in combination are thorough and adequate upon which to base a decision on the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  Relevant opinions were provided.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file and the Veteran's own statements.  

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran contends that he has hypertension that is related either to service or to service-connected diabetes mellitus.  On his claim for benefits, he indicated that he was diagnosed with hypertension in 1992 and diagnosed with diabetes mellitus in 2002.

The Veteran's service medical records do not show a diagnosis of hypertension.  However, they show three diastolic blood pressure readings of 90 or greater during a hospitalization for malaria and abdominal pain from March to April 1967.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  

Post-service private medical records show that the Veteran was diagnosed with diabetes mellitus in December 2000 and diagnosed with hypertension in April 2003.  However, there are earlier indications of hypertension, including an elevated blood pressure reading in October 1997 and a prescription for hypertensive medication in October 1998.  An August 1990 private treatment note shows a normal blood pressure reading and no indication of any prior history of hypertension or elevated blood pressure.

At an April 2010 VA examination, the Veteran reported being diagnosed with hypertension in 1967 at about 30 years of age and diagnosed with diabetes mellitus much later.  The examiner noted that the Veteran had been seen for hypertension in 1985 at a private hospital.  The examiner opined that the Veteran's hypertension was not due to diabetes mellitus as the hypertension diagnosis predated the diabetes mellitus diagnosis.  The examiner also opined that the Veteran's hypertension was not aggravated by diabetes mellitus as there was no evidence of renal dysfunction.  

As the examiner did not opine as to whether the hypertension was related to service, the Board requested another examination. 

At a March 2011 VA examination, the Veteran reported being diagnosed with hypertension in 1985 and diagnosed with diabetes mellitus in 1983.  The examiner observed that the record dated the diagnosis of diabetes mellitus to 2002.  The examiner also observed that there was no evidence of hypertension in the service medical records.  The examiner then opined that the Veteran's hypertension was not caused by or a result of service.  Based on the Veteran's report of being diagnosed with hypertension in 1985 and the medical evidence showing a diagnosis of diabetes mellitus in the early 2000s, the examiner opined that the Veteran's hypertension was not due to diabetes mellitus as hypertension predated diabetes mellitus by many years.  The examiner also opined that the Veteran's hypertension was not aggravated by diabetes mellitus as there was no evidence of deleterious effects on the kidneys.  

As additional service medical records showing three elevated blood pressure readings during a hospitalization were added to the claims file after the examiner provided her opinion, the Board requested an addendum.

In an April 2014 addendum, the March 2011 VA examiner noted the elevated blood pressure readings in the service medical records, but observed that those readings were associated with the Veteran's hospitalization for abdominal pain and malaria.  The examiner noted that the Veteran had been admitted for complaints of abdominal pain and underwent extensive work up which was unrevealing, then on April 19 the Veteran complained of increased temperature and chills at night which had not been documented.  The examiner noted that within the next two days those symptoms became apparent and the Veteran was diagnosed with malaria.  The examiner then indicated that private medical records showed normal blood pressure readings between 1990 and 1999, and a diagnosis of hypertension in April 2003.  The examiner stated that the previous opinion remains unchanged.  The examiner opined that the Veteran's hypertension was not caused by nor did it have its onset during, active service or within one year thereafter.  The examiner explained that mildly elevated blood pressure readings interspersed with normal readings during a prolonged hospitalization that included pain, fever, and chills were not reliable for a diagnosis of hypertension, and noted that there were at least two subsequent readings many years later that were normal without medication.  The examiner noted that the private medical records showed the advent of variable blood pressure readings in the late 1990s with medication trial, eventually leading to a diagnosis of hypertension with continuous medication.

Initially, the Board observes that the record raises questions as to when the Veteran was diagnosed with hypertension and diabetes mellitus.  On his claim for benefits, he reported being diagnosed with hypertension before diabetes.  At the April 2010 examination he reported being diagnosed with hypertension before diabetes.  At the March 2011 examination he reported being diagnosed with hypertension in 1985 and diabetes in 1983, but the examiner observed that the record dated the diagnosis of diabetes to 2002.  The Board's review of the claims file revealed a diagnosis of diabetes in 2000 and hypertension in 2003, but with indications of hypertension dating to 1997.  In the addendum, the March 2011 examiner indicated that private medical records showed normal blood pressure readings between 1990 and 1999 and a diagnosis of hypertension in April 2003, but with variable blood pressure readings starting in the late 1990s with medication trial eventually leading to a diagnosis of hypertension with continuous medication.  Therefore, the Board finds that the Veteran's hypertension diagnosis predated the diagnosis of diabetes mellitus.

Having found that the Veteran's hypertension predated his diabetes mellitus, the Board next finds that his hypertension was not caused or aggravated by his service-connected diabetes mellitus.  Based on the Veteran's documented history of being diagnosed with hypertension before diabetes mellitus, two examiners have opined that hypertension was not caused by diabetes.  The examiners also opined that hypertension was not aggravated by diabetes mellitus as there was no evidence of renal dysfunction or any deleterious effects on the kidneys.  

The Board will now address whether the Veteran's hypertension had its onset during active service or within one year thereafter.  The service medical records show three elevated diastolic blood pressure readings during a hospitalization from March 1967 to April 1967.  In the April 2014 addendum, the March 2011 examiner noted those elevated blood pressure readings, but observed that they were associated with a hospitalization for abdominal pain and malaria.  The examiner explained that mildly elevated blood pressure readings interspersed with normal readings during a prolonged hospitalization that included pain, fever, and chills were not reliable for a diagnosis of hypertension.  The examiner then indicated that the Veteran's hypertension began in the late 1990s, which was supported by the objective medical evidence in the claims file.

While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran's hypertension did not have its onset during active service or within one year thereafter, and it is not causally related to active service.  The medical opinions have found that a relationship to service is less likely.

The Board notes that a lay person is competent to give evidence about observable symptoms such as high blood pressure readings.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced high blood pressure continuously since active service, he is not found to be credible.  Other than prior to a hospitalization for abdominal pain and malaria, he did not complain of high blood pressure during service and examinations at all other times revealed normal blood pressure.  There is no objective evidence of high blood pressure after discharge until the late 1990s, about 30 years after discharge.  Lastly, if he had experienced high blood pressure continuously since separation from service in 1967, it would be reasonable to expect that he would have filed a disability claim much sooner than in March 2008.  

The Board finds that the statements alleging or implying continuity of symptoms are not credible.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative and competent medical evidence of record does not relate hypertension to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has asserted that hypertension was caused or aggravated by diabetes mellitus, the questions of causation and aggravation in this case extend beyond an immediately observable cause and effect relationship.  Therefore, the Veteran is not competent to address etiology as he is not shown to have sufficient medical training or expertise.  The competent and objective medical evidence shows that hypertension is not related to or aggravated by diabetes mellitus.

Lastly, in an August 2014 statement, the Veteran's representative cited to medical articles and treatises indicating a link between hypertension and diabetes mellitus.  Medical articles and treatises can provide important support when combined with the opinion of a medical professional if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the Veteran has not provided a medical opinion linking hypertension to diabetes mellitus.  The only medical opinions of record are against a finding of any causation or aggravation of hypertension by diabetes mellitus in this specific case.  Standing alone, the medical articles and treatises are too general to make a causal link that is more than speculative in nature.

In conclusion, service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


